PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 23,2007, claimants’ 1999 Ford Escort was damaged when it struck an uneven surface on the Sugarlands Bridge near St. George in Tucker County causing damage to their vehicle.
2. Respondent is responsible for the maintenance of the Sugarlands Bridge which it failed to maintain properly on the date of this incident.
3. As a result, claimants’ vehicle sustained damage in the amount of $813.55. Claimants have subsequently sold the vehicle. Claimants agree that $400.00 would be a fair and reasonable amount to settle this claim.
4. Respondent agrees that the amount of $400.00 for the damages put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the Sugarlands Bridge near St. George in Tucker County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does malee an award in the amount of $400.00.
Award of $400.00.